DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Maguire et al. (US 6,322,173 B1).
For claim 18, Maguire et al. discloses a track link 16 for a ground-engaging track 14 comprising:
an elongate link body 94 including an inboard link side 110, an outboard link side 112, [a first link strap having a first track pin bore 102 formed therein and extending between the inboard link side and the outboard link side] (fig. 5, right circular portion of link body), [a second link strap having a second track pin bore 100 formed therein and extending between the inboard link side and the outboard link side] (fig. 5, left circular portion of link body), and [a middle section] (body portion between left and right circular portions);
the elongate link body further having a lower shoe-mounting surface 116, and an upper rail surface 114;
[the upper rail surface including an outboard edge, and an inboard edge] (drawing 1 below), and [forming a central pad upon the middle section that extends longitudinally between the first link strap and the second link strap, and between the outboard edge and the inboard edge] (fig. 5, flat portion of the rail surface); and
[the inboard edge extending longitudinally between the first link strap and the second link strap, and having an inboard edge profile 104 that is bumped-out, in an inboard direction, at a location within the middle section to provide a locally enlarged surface area of the central pad for retarding scalloping of the upper rail surface] (drawing 1 below), and
[the inboard link side including an inboard link side profile, perpendicular to the inboard edge profile, that is bumped-out, in the inboard direction, at the location within the middle section] (fig. 5, wherein a portion of the inboard link side profile is perpendicular to the inboard edge profile).
For claim 19, Maquire et al. discloses the track link [wherein the outboard edge has an outboard edge profile that is linear] (fig. 10, the outboard edge comprising linear outboard edge profiles positioned near apertures 100, 102), and [the inboard edge includes an inboard edge profile having a first linear segment, a second linear segment] (fig. 5, inboard edge profile positioned near apertures 100, 102), [each parallel to the outboard edge profile] (figs. 5 and 10), and a bumped-out segment 104 [extending between the first linear segment and the second linear segment and forming a boundary of the locally enlarged surface area] (fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maguire et al. (US 6,322,173 B1) in view of Bissi et al. (US 5,887,958).
For claim 11, Maguire et al. discloses a track link 16 for a ground-engaging track comprising:
an elongate link body 94 including an inboard link side 110, an outboard link side 112, [a first link strap having a first track pin bore 102 formed therein and extending between the inboard link side and the outboard link side] (fig. 5, right circular portion of link body), [a second link strap having a second track pin bore 100 formed therein and extending between the inboard link side and the outboard link side] (fig. 5, left circular portion of link body), and [a middle section] (body portion between left and right circular portions);
the elongate link body further having a lower shoe-mounting surface 116, and an upper rail surface 114;
[the upper rail surface including an outboard edge, and an inboard edge] (drawing 1 below), and [forming a central pad upon the middle section that extends longitudinally between the first link strap and the second link strap, and latitudinally between the outboard edge and the inboard edge] (fig. 5, flat portion of the rail surface);
[the central pad having a scalloping-insensitive first region adjacent to the first link strap, a scalloping-insensitive second region adjacent to the second link strap, and a scalloping-sensitive middle region] (drawing 1 below); and
[the scalloping-sensitive middle region having a diameter that is enlarged, relative to diameters of the scalloping-insensitive first region and the scalloping-insensitive second region] (fig. 5), [to provide an anti-scalloping surface area for retarding scalloping of the upper rail surface] (intended use, capable), but does not explicitly the elongate link body is of one-piece construction.
Bissi et al. discloses [a one-piece track link] (col. 3, lines 1 – 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use the one-piece construction of Bissi et al. with the link of Maguire et al. to allow for easier manufacturing, thus reducing overall time and cost.	

    PNG
    media_image1.png
    627
    971
    media_image1.png
    Greyscale

Drawing 1

Allowable Subject Matter
Claims 1, 2, and 4 – 10 are allowed.
Claims 12 – 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose “the scalloping-sensitive middle region includes an anti-scalloping bump-out formed on the inboard rail protrusion” and “the elongate link body further includes an inboard rail protrusion, and the bumped-out segment is formed by the inboard edge upon the inboard rail protrusion”.

Response to Arguments
Applicant’s arguments with respect to claims 11, 18, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576. The examiner can normally be reached 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611